Order, Supreme Court, New York County (Irma V. Santaella, J.), entered on June 12, 1989, which granted plaintiffs motion for an order vacating a November 18, 1988 stipulation of settlement and putting the parties in status quo ante, unanimously affirmed, without costs and without disbursements.
When counsel for the plaintiff entered into a stipulation of settlement he was clearly acting without authority from his client, who had earlier expressly rejected an offer in an even higher amount. The stipulation was invalid for two reasons. Firstly, counsel for the plaintiff entered into it without actual or apparent authority (see, Colonie Hill v Duffy, 114 AD2d 879, lv dismissed 68 NY2d 753). Secondly, in contravention of CPLR 2104, the stipulation was not embodied in a writing signed by the parties or entered into in open court notwithstanding that it was entered into during a deposition held at a private office. Concur—Kupferman, J. P., Sullivan, Milonas, Asch and Kassal, JJ.